Dewey, J.
1. The Rev. Sts. c. 49, do not in terms require that the examination of the mother, in a prosecution for the support and maintenance of a bastard child, taken as preliminary to the issuing of a warrant for the arrest of the putative father, shall be signed by the complainant. The provision of the statute is, “the justice shall take her accusation and examination, in writing, under oath.” Rev. Sts. c. 49, § 1. The more usual practice has been to have the examination signed, as well as sworn to, by the mother. It was assumed to be so required, in the remarks incidentally made in the case of Smith v. Hayden, 6 Cush. 113, but was not a point in that case. It is the better way, *210but not absolutely essential, as it would seem, under the statute,' and especially in a case like the present, where the accusation and complaint were thus signed and sworn to. It appears that the justice certifies as to the examination, that it was taken and sworn to before him. The omission of the mother to subscribe her name to the examination, under these circumstances, does not furnish sufficient ground for arresting judgment.
2. As to the further objection that the justice before whom the warrant was returned had no jurisdiction of the case, he not being the same justice who had issued the warrant; it cannot avail. The St. of 1859, c. 239, § 1, fully authorized the jurisdiction. It is true that this statute was enacted after the filing of the complaint in the present case. But it took effect before the issuing of the warrant. The statute, being a mere provision as to the tribunal authorized to hear and determine cases of this nature, was applicable to cases that had been already initiated, as to these future proceedings, and being in force when the warrant issued, the justice who heard the case on the return thereof was duly authorized to take cognizance of the same.

Exceptions overruled.